Citation Nr: 0713648	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from June 1991 to August 
1991 and November 1992 to January 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Atlanta, Georgia, 
Regional Office (RO), which denied entitlement to service 
connection for sarcoidosis.  

In February 2007 the veteran presented testimony at a Travel 
Board hearing conducted before the undersigned Acting 
Veterans Law Judge.  Testimony was previously given at a 
December 2004 personal hearing at the RO. Transcripts of both 
hearings are associated with the veteran's claims folder.


FINDING OF FACT

Sarcoidosis is not shown by competent medical evidence to 
have a nexus to service.
 

CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June and August 2003 
correspondence, prior to the initial rating in September 
2003, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claim was readjudicated in the October 2004 
statement of the case, and the August 2005 and November 2005 
supplemental statements of the case.  In March 2006, the 
veteran was provided notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Background

The veteran's service medical records include Moncrief Army 
Community Hospital records from October through December 1997 
which reveal treatment in December 1997 for shortness of 
breath.  He had increased coughing, but the cough was not 
productive.  He denied problems with increased snoring and 
gastroesophageal reflux disease (GERD).  He reported that two 
weeks prior he had had an upper respiratory infection (URI) 
with a non-productive cough.  He also reported at this time 
that he quit smoking two months prior.  X-rays were taken, 
which revealed no pulmonary disease.  The veteran was given 
differential diagnoses including new onset of reactive airway 
disease, GERD and sleep apnea.  The Board notes, however, 
that no sarcoidosis was diagnosed at this time. 

Private treatment records dated in October 2002 reveal that 
the veteran reported a 4 month history of a skin rash on his 
elbows.  He was seen by a dermatologist and a pulmonologist 
on referral.  A diagnosis of sarcoidosis was made.  

A November 2004 letter from Blake A. Spain, M.D., F.C.CP., 
the veteran's treating physician noted the he had been 
following the veteran for several years for sarcoidosis.  He 
initially treated him in 2002 and there was radiographic 
evidence of prior disease.  However, it was unclear exactly 
when this had occurred.  The veteran described what appeared 
to have been an URI in service.  Dr. Blake opined that it was 
possible that such particular episode was indeed infectious 
related and not due to sarcoidosis, though theoretically, the 
latter was still a possibility.

The veteran in his February 2007 Travel Board hearing  
testified that he was treated for breathing problems and 
soreness in his joints in May 1997 after returning from 
Serbia. He did not talk to a physician and received treatment 
from a technician who thought it was an upper respiratory 
infection or a lung infection.  He was not diagnosed or 
treated for sarcoidosis in service.

There are no other comments, or nexus opinions offered.  
Contrary to any suggestion by the appellant, his treating 
physician did not offer an opinion linking any current 
disability to service.

Analysis 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

Certain chronic disabilities, such as sarcoidosis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The elements required to establish service connection are: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

While the Board acknowledges the November 2004 letter from 
Dr. Spain, under 38 C.F.R. § 3.102 service connection may not 
be based on a resort to speculation.  In this respect, it is 
the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  And, in this case, the law is clear, 
per Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), that 
medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related to 
service, is too speculative to establish such relationship. 
To grant service connection based on Dr. Spain's letter would 
require an unreasonable reliance on speculation. 

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant's sarcoidosis is related to service.  There is no 
competent evidence which links sarcoidosis to service.  
Moreover, the veteran has testified and the evidence shows 
that he did not receive any diagnosis by a physician in 
service. When examined for his breathing problem in service, 
he was in fact given differential diagnoses including new 
onset of reactive airway disease, GERD and sleep apnea.  
Sarcoidosis was not diagnosed during active service.  In 
addition, the evidence shows that the veteran was actually 
diagnosed with sarcoidosis in October 2002 (almost 5 years 
after service).  Without competent evidence of a chronic 
disorder in-service, and without competent evidence linking a 
current disorder to service, the claim must be denied.

In reaching this decision the Board considered the veteran's 
own argument that sarcoidosis was incurred while on active 
duty.  There is no evidence, however, showing that the 
veteran has the medical training necessary to offer an 
opinion which requires specialized medical knowledge.  As 
such, the veteran is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(l).

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


